 


110 HR 4051 IH: Housing Assistance Authorization Act of 2007
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4051 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Ms. Waters (for herself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize appropriations for assistance for the National Urban League, the Raza Development Fund, the Housing Partnership Network, and the National Community Renaissance Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Housing Assistance Authorization Act of 2007. 
2.Limitation on use of authorized amountsNone of the amounts authorized by this Act may be used to lobby, or retain a lobbyist, for the purpose of influencing a Federal, State, or local governmental entity or officer. 
3.Assistance for the National Urban League 
(a)UseThe Secretary of Housing and Urban Development may make a grant to the National Urban League for the purpose of providing technical and financial assistance to local non-profit organizations to undertake community development and affordable housing projects and programs serving low- and moderate-income households, particularly through organizations located in neighborhoods with substantial populations of African American income-disadvantaged households. Assistance provided by the Secretary under this section may be used by National Urban League to— 
(1)provide technical and financial assistance for site acquisition and development, construction financing, and short- and long-term financing for housing, community facilities, and economic development; 
(2)leverage capital from private entities, including private financial institutions, insurance companies, and private philanthropic organizations; 
(3)provide technical assistance, training, support, and advice to develop the management, financial, and administrative capabilities of housing development organizations serving low-income households, including African American households; and 
(4)conduct such other activities as may be determined by the Secretary and the National Urban League. 
(b)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section— 
(1)$5,000,000 for fiscal year 2008; and 
(2)$10,000,000 for each of fiscal years 2009 and 2010. 
4.Assistance for Raza Development Fund 
(a)UseThe Secretary of Housing and Urban Development may make a grant to the Raza Development Fund for the purpose of providing technical and financial assistance to local non-profit organizations to undertake community development and affordable housing projects and programs serving low- and moderate-income households, particularly through organizations located in neighborhoods with substantial populations of income-disadvantaged households of Hispanic origin. Assistance provided by the Secretary under this section may be used by the Raza Development Fund to— 
(1)provide technical and financial assistance for site acquisition and development, construction financing, and short- and long-term financing for housing, community facilities, and economic development; 
(2)leverage capital from private entities, including private financial institutions, insurance companies, and private philanthropic organizations; 
(3)provide technical assistance, training, support, and advice to develop the management, financial, and administrative capabilities of housing development organizations serving low-income households, including Hispanic households; and 
(4)conduct such other activities as may be determined by the Secretary and the Raza Development Fund. 
(b)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section— 
(1)$5,000,000 for fiscal year 2008; and 
(2)$10,000,000 for each of fiscal years 2009 and 2010. 
5.Assistance for the housing partnership network 
(a)UseThe Secretary of Housing and Urban Development may make a grant to the Housing Partnership Network (in this section referred to as the Network) for the purpose of creating, sustaining, and improving access to affordable housing and community facilities that benefit very low-, low-, and moderate-income households and communities. Assistance provided by the Secretary under this section may be used by the Network to— 
(1)make investments, loans, and grants to its member nonprofits that demonstrate expertise in using such funds to leverage additional private capital to build, operate, finance, and sustain affordable housing and related community development facilities; 
(2)make investments in entities sponsored by the Network with the intent to leverage additional private capital for the purpose of furthering the production capacity, sustainability, or efficiency of its members; 
(3)pay for the necessary and reasonable expenses of the Network to administer and oversee such investments, including the cost of underwriting, managing the assets of the Network, and reporting to the Secretary and other capital providers, provided however, that such expenses do not exceed 6 percent of any amounts made available pursuant to subsection (b); and 
(4)conduct such other activities as may be determined by the Secretary and the Network. 
(b)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section— 
(1)$5,000,000 for fiscal year 2008; and 
(2)$10,000,000 for each of fiscal years 2009 and 2010.
6.Assistance for national community renaissance
(a)UseThe Secretary of Housing and Urban Development may make a grant to the National Community Renaissance Program (hereafter in this section referred to as National Core) to undertake affordable housing projects that benefit very low-, low- and moderate-income households. Assistance provided by the Secretary under this section may be used by National CORE—
(1)for site acquisition, rehabilitation, and preservation of affordable multifamily housing units, including development, construction financing, and short- and long-term financing for housing, community facilities, and economic development; 
(2)to leverage capital from private entities, including private financial institutions, insurance companies, and private philanthropic organizations in amounts not less than $3 for every $1 authorized in this section; and
(3)conduct such other activities as may be determined by the Secretary and National CORE.
(b)Authorization of appropriationsThere are authorized to be appropriated for grants under this section—
(1)$5,000,000 for fiscal year 2008; and
(2)$10,000,000 for each of fiscal years 2009 and 2010. 
7.Audits and reports 
(a)AuditIn any year in which an entity or organization described under either section 3, 4, or 5 receives funds under this Act, the Comptroller General of the United States shall— 
(1)audit the financial transactions and activities of such entity or organization only with respect to such funds so received; and 
(2)submit a report detailing such audit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(b)GAO ReportThe Comptroller General of the United States shall conduct a study and submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the use of any funds appropriated to an entity or organization described under either section 3, 4, or 5 over the past 10 years. 
8.Persons not lawfully present in the United StatesNone of the funds made available under this Act may be used to provide direct housing assistance to any person not lawfully present in the United States. 
 
